         Case 1:12-cr-00423-AJN Document 220 Filed 09/13/21 Page 1 of 1

                                                   U.S. Department of Justice

                                                   United States Attorney
                                                   Southern District of New York



                                                   The Silvio J. Mollo Building
                                                   One Saint Andrew’s Plaza
                                                   New York, New York 10007


                                                   September 13, 2021

BY CM/ECF

Honorable Judge Alison J. Nathan
United States District Judge
U.S. District Court for the Southern District of New York
40 Foley Square
New York, New York 10007

       Re:    United States v. Pham
              12 Cr. 423 (AJN)

Dear Judge Nathan,

      Please be advised that I am leaving the United States Attorney’s Office for other
employment. Accordingly, please remove me as counsel of record in this case.

       Thank you very much for the Court’s consideration.


                                     Respectfully submitted,

                                     AUDREY STRAUSS
                                     United States Attorney
                                     Southern District of New York


                                     /s/ Anna Skotko
                                     Anna M. Skotko
                                     Assistant U.S. Attorney
                                     (212) 637-1591
